Exhibit 10.1
Confidential

 
[fordlogo.jpg]
North American Fleet, Lease
& Remarketing Operations
 
16800 Executive Plaza Dr.
Regent Court Bldg., 6N-1A
Dearborn, MI 48126
 

 
 
 
July 15, 2010
 


To:  Mike Schmidt, Vice President – Fleet Services
       Avis Budget Car Rental, LLC




 Subject: Avis Budget Car Rental 2011 Model Year Program Letter




This Avis Budget Car Rental, LLC 2011 Model Year Program Letter (the "Program
Letter") will confirm the agreement reached between Avis Budget Car Rental, LLC
("ABCR"), its affiliates and all entities it controls and Ford Motor Company
("Ford"), (the "Parties") pursuant to the 2008-2011 [REDACTED] (“Agreement”)
regarding Acquisition of Ford Vehicles for the 2011 Acquisition Year (AY) by
ABCR.  Ford's program is offered to meet competitive offers and promote the
selection of 2011 model year Ford, Lincoln and Mercury products.  As agreed by
both Parties, [REDACTED]in this Program.  Ford will work directly with
[REDACTED].


This Program Letter is subject to the terms of the Agreement, and to the extent
of any inconsistency between this Program Letter and the Agreement, the
Agreement shall control.  Terms used in this Letter that are defined in the
Agreement shall have the meaning set forth in the Agreement.  Other than those
items specifically identified in this Program Letter, all terms and conditions
announced in related communications from Ford to ABCR regarding Ford's 2011
Model Daily Rental Repurchase Program and Ford's 2011 Model Daily Rental Long
Term Risk Program (the "Program Communications"), which are also subject to the
Agreement, control.  Terms used in this letter that are defined in such Program
Communications shall have the meaning set forth in the Program Communications.


Like Kind Exchange Notification
Ford is hereby notified that (ABCR) and its subsidiaries, AESOP Leasing L.P.
(“AESOP Leasing”), Avis Rent A Car System, LLC (“Avis”) and Budget Rent A Car
System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified
intermediary (“QI”) for the purpose of facilitating a like kind exchange program
under Section 1031 of the Internal Revenue Code of 1986, as amended.  As such,
ABCR, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange
Corporation, acting in its capacity as QI, all of their rights, but not their
obligations, in any existing manufacturer purchase agreements they may have with
Ford for the purchase of replacement Vehicles and/or the repurchase of
relinquished Vehicles.  This notification will apply to all future purchases of
replacement Vehicles and/or the repurchases of relinquished Vehicles unless
specifically excluded in writing.


[REDACTED] Agreement
As outlined in paragraph [REDACTED]of the Agreement, it is agreed an [REDACTED]
Agreement shall not apply for calendar year 2011.
 
 
1

--------------------------------------------------------------------------------

 
Confidential



Purchase Volume & Timing
ABCR agrees to Acquire a Projected Annual Volume of [REDACTED] 2011 AY Ford
Vehicles from the dealers of their choice in the United States.  ABCR agrees
that for the 2011 Acquisition year only, notwithstanding any language to the
contrary in the Agreement, this Projected Annual Volume of [REDACTED].  Ford
agrees to make efforts to allocate a minimum of [REDACTED] 2011 AY Vehicles
under the terms and conditions of Ford’s 2011 Model Daily Rental Repurchase
Program and Ford’s 2011 Model Daily Rental Long Term Risk Program.  ABCR agrees
to order a minimum [REDACTED] Vehicles from Ford for production prior to
December 15, 2010.  Only if mutually agreed upon by the Parties, may a minimum
amount different from [REDACTED] be ordered.  In consideration of annual
purchase volume timing, Acquisition Year as defined in the Agreement may be
ended prior to August 31, 2011 if mutually agreed by both parties.


ABCR agrees to acquire Ford Vehicles in the mix outlined on Attachment I
“Program Volume” attached hereto and incorporated herein.


The Parties hereto acknowledge and agree that the Agreement, this Program
Letter, and the Program Communications relating to the acquisition by ABCR or
its affiliates from Ford, and the repurchase by Ford, of Ford Vehicles, but
excluding agreements between Ford and ABCR Licensees, shall constitute a single
contract among the parties for all purposes, including in the event of a
bankruptcy filing by any of the Parties.


Payments
Payments to ABCR are described below and outline on Attachment II “Payment
Summary” attached hereto and incorporated herein.


[REDACTED]:  The annual [REDACTED] will be a [REDACTED] plus the agreed upon
[REDACTED] according to the Agreement.  This will be paid pursuant to the
Agreement via EFT.  ABCR agrees that if by June 1, 2011 it fails to have all
[REDACTED] orders submitted into the Ford System and if such orders are not
purchased by August 31, 2011, ABCR shall repay to Ford [REDACTED] made by Ford
during the period of December 1, 2010– June 1, 2011.


[REDACTED]:  Pursuant to the Agreement, the [REDACTED] will apply to all
acquisitions of Ford vehicles (excluding hybrids) by ABCR exceeding [REDACTED]
total volume.


[REDACTED] are eligible to receive [REDACTED] but total payment between
[REDACTED] cannot exceed [REDACTED].


[REDACTED] as outlined on Attachment II “Payment Summary” attached hereto and
incorporated herein.  This payment will be made through [REDACTED] following the
sale date.  [REDACTED] when the Vehicles are returned.


Acquisition Year Definition and Order Timing:  The 2011 Acquisition Year (AY) is
defined in the 2011 Model Daily Rental Repurchase Program and in the 2011 Model
Long Term Rental Program and is detailed in Attachment VIII "Program Year
Volume" attached hereto and incorporated herein.
 

 
 
2

--------------------------------------------------------------------------------

 
Confidential

 
Risk Program
ABCR agrees to purchase [REDACTED] Ford Risk Vehicles in the 2011 AY as outlined
on Attachment I “Program Volume” [REDACTED] subject to mutual consent of the
Parties as to volume and mix.  Vehicle mix and incentives are outlined on
Attachment I “Program Volume and on Attachment III "Risk Incentives" attached
hereto and incorporated herein.  The enhanced portion of the Risk Incentives
(the "Enhanced Incentive") is offered for specific models / specifications as
outlined on Attachment III "Risk Incentives" attached hereto and incorporated
herein.  If specific models/specifications are not ordered, the Risk Incentive
will be reduced or eliminated.


The following early 2012 MY Vehicles will be offered as part of the 2011 AY:
Focus, Mustang, Edge, and MKX.  [REDACTED] and are subject to incentive
changes.  Incentives have not been determined on these 2012 models and ABCR has
the option of ordering [REDACTED].


All Risk Vehicles must be ordered with Fleet Identification Number ("FIN") and
option code 56K unless the Parties mutually agree [REDACTED].  Risk incentive
payments will be made monthly through the automated competitive allowance
payment system.  All Risk Vehicles, including the 2010 Explorer and the 2010
F150, [REDACTED] with the exception of any equipment changes or reconfigurations
that affect the price.




Guaranteed Auction Value ("GAV") Program Description
Ford and ABCR agree that the terms and conditions of the GAV Program shall be
the same as the terms and conditions set forth in the 2011 Model Daily Rental
Repurchase Program as amended by this Program Letter, except as follows:


a.           All references to "Repurchase" or "Repurchase Program" shall be
deleted and replaced by "Guaranteed Auction Value," "GAV" or "Guaranteed Auction
Value Program."  The terms "Guaranteed Auction Value" and "GAV" shall have the
same meaning and shall be used interchangeably.


b.           The GAV shall be equal to the Repurchase Settlement Amount as
defined in the Repurchase Programs and will be paid to ABCR in two separate
transactions:  (1) the first payment will consist of Net Auction Proceeds and be
paid by the Ford Sponsored Auction to ABCR as directed by ABCR; and (2) the
second payment will consist of a GAV Supplement Amount ("GAVSA") to be paid by
Ford on the Wednesday of the week following the sale of vehicles at the Ford
Sponsored Auction.  The GAVSA shall be determined by calculating the GAV,
deducting net auction proceeds and adding the interest reimbursement amount set
forth below.


c.           To reimburse ABCR for [REDACTED]held for sale at Ford Sponsored
Auctions more than [REDACTED] from Acceptance Date, [REDACTED] will be included
in the GAVSA as follows:


·  
[REDACTED] Days                                                [REDACTED]

·  
[REDACTED] Days                                                [REDACTED]

·  
[REDACTED] Days                                                [REDACTED]

 
 

 
 
3

--------------------------------------------------------------------------------

 
Confidential

 
d.  
 
Title to GAV vehicles will remain in the name of ABCR until the auction sale
date at which time ABCR will transfer title, or cause title to be transferred,
to the purchasing dealer.



e.  
On the [REDACTED] day after the Acceptance Date, vehicles not sold at a Ford
Sponsored Auction will be repurchased by Ford and Ford will pay ABCR the
Repurchase Settlement Amount set forth in the applicable Ford Repurchase Program
for such model year.  In addition to the Repurchase Settlement Amount, Ford will
also [REDACTED] set forth herein.



f.  
Notwithstanding anything to the contrary in the Repurchase Programs, as of the
date of this Program Letter Ford shall be under no further obligation to
repurchase vehicles except as set forth herein.



g.  
The Parties agree that this Program Letter amends the Ford 2011 Model Daily
Rental Repurchase Program.  Except as specifically amended herein, all other
terms and conditions in the 2011 Model Daily Rental Repurchase Program remain in
effect.





GAV Program
ABCR agrees to purchase [REDACTED] Ford GAV Vehicles in the 2011 AY as outlined
on Attachment I “Program Volume” unless [REDACTED], in which case the GAV volume
[REDACTED].  As part of the ABCR GAV Program, Ford agrees to the below described
enhancements to the announced 2011 Model Repurchase Program.  The ABCR
Guaranteed Auction Value Program details are outlined on Attachment IV "GAV
Program Detail” and Attachment V “GAV Rates” attached hereto and incorporated
herein.
·  
[REDACTED]

·  
ABCR GAV volume will be ordered as 100% Days-In-Service Program 56Z (less any HI
Vehicles 56G).

 
 
The following early 2012 MY Vehicles will be offered as part of the 2011 AY:
Focus, Mustang, Edge, and MKX.  [REDACTED]




Days-In Service Program – Order Code 56Z (Overall Description)
·  
Changes to the 2011 Days-In-Service Program from the 2010 ABCR Program are
summarized below, and the details are outlined on Attachment IV "GAV Program
Detail" attached hereto and incorporated herein.  Rates are outlined on
Attachment V "GAV Rates".  As detailed in the 2011 Model Daily Rental Repurchase
Program (page 7), the Ford Mustang continues to be the only model that has a
surcharge applied to the monthly depreciation rate based on the month of vehicle
acceptance.  Once vehicles are delivered order code 56Z is not transferable to
other programs.

 
 
 
 
4

--------------------------------------------------------------------------------

 
Confidential

§  
[REDACTED] days – [REDACTED] days

[REDACTED]


§  
[REDACTED] days – [REDACTED] days

Econoline and Flex mileage [REDACTED]


§  
[REDACTED] days – [REDACTED]days

Econoline and Flex mileage [REDACTED]


§  
[REDACTED] days – [REDACTED] days ([REDACTED] months)

[REDACTED]


§  
[REDACTED] days – [REDACTED] days ([REDACTED] months)

[REDACTED]


[REDACTED] will assume all the same guidelines [REDACTED]including any
associated surcharge based on acceptance date [REDACTED].


[REDACTED]
·  
[REDACTED]

·  
[REDACTED] are set forth on Attachment VII [REDACTED] attached hereto and
incorporated herein.

·  
Any vehicle tendered for sale/repurchase, and rejected for any reason,
[REDACTED].

·  
Vehicles must be ordered as GAV with order code 56 G or 56 Z.

·  
[REDACTED] VINs must be submitted through Ford's fleet website after January 4,
2011.

·  
The [REDACTED] prior to the vehicle exceeding the Maximum-Out-of-Service-Date
(MOSD).

·  
[REDACTED] submitted prior to the 15th of the month will [REDACTED] at the end
of the month; [REDACTED] submitted after the 15th of the month will [REDACTED]
at the end of the next month.

·  
[REDACTED] that are made in error can be reversed but will be charged [REDACTED]
per annum interest from the claim date to the repayment date.



Post Acceptance Chargeback
·  
If Ford accepts a returned vehicle, the vehicle will not be subject to future
chargeback for undetected issues except for oil sludge and title issues.



Other Program Enhancements
Subject to Ford's agreement as to mix and return timing, Ford will [REDACTED] on
the following [REDACTED].  ABCR must submit to Ford [REDACTED].
-  
 [REDACTED]

-  
 [REDACTED]





 
5

--------------------------------------------------------------------------------

 
Confidential

 
Recap of 2011 AY Attachments
 


Attachment I
 
Program Volume
 
Attachment II
 
Payment Summary
 
Attachment III
 
Risk Incentives
 
Attachment IV
 
GAV Program Detail
 
Attachment V
 
GAV Rates
 
Attachment VII
 
[REDACTED]
 
Attachment VIII
 
Program Year Volume
 

 
This rental program and all of the enhancements apply to the 2011 Program
Year.  This Program Letter is subject to the terms of the Supply and Feature
Agreement, contains the entire agreement between Ford and ABCR with respect to
the subject matter hereof and supersedes any prior agreements and
understandings, written or oral.  This Program Letter may only be changed by
writing signed and delivered by the duly authorized representatives of ABCR and
Ford.


Please concur by signing below signifying ABCR's acceptance of the 2011 Program
Letter.  By executing this Annual Program Letter ABCR certifies that Ford's
Fleet Program, including the [REDACTED].


Sincerely,






                       /s/ Susan Kizoff
  Susan Kizoff, Rental Manager


Agreed:





 
Avis Budget Car Rental, LLC
 
 
/s/ Mike Schmidt
 
 
 
 
8/12/10
   
Mike Schmidt, Vice-President – Fleet Services
 
Date
 




 
 
 
 
Ford Motor Company Concurrence:
 
 
/s/ Ken Czubay
 
 
 
 
 
 
 
8/3/10
   
Ken Czubay, V.P. Sales & Marketing
 
Date
 



 
 

--------------------------------------------------------------------------------

CONFIDENTIAL
Attachment I
Ford Motor Company / Avis Budget Car Rental
2011 PROGRAM  VOLUME
 

     
VOLUME a/
 
Memo:
Cum Dec.
Delivery b/
                   
Risk
 
Repurchase
 
Total
   
Cars
                   
Fiesta
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Focus
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 2012 Focus
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Fusion
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Milan
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Mustang Convertible
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 2012 Mustang Coupe  a/
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 2012 Mustang Convertible a/
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Taurus
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Grand Marquis
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Crown Victoria c/
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Town Car
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
MKZ
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
MKS
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
                       
Cross Overs
                   
Edge
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 2012 Edge  a/
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Flex
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
MKT
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
                       
SUVs
                   
Escape
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Mariner
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Explorer 2010 d/
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Explorer 2011 a/
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
Expedition
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
                       
Ford Trucks
                   
F150 Super Crew 2010 d/
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
F150 Super Crew 2011
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
F250 Super Duty
   
 [REDACTED]
                                                         
Total
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
                       

 
- - - - -
                                                 
a/  Risk/Repurchase mix is subject to change based on the analysis of the risk
incentive when offered on designated vehicles
                         
b/  Built no later than December 15, 2010
                                                 
c/  Crown Victoria Rental package under development will begin production in
January, 2011, terms TBD; Volume split between Risk and Repurchase as place
holder, ABCR can determine split when incentives and rates are determined.
                         
d/ 2010 Explorers and F150's will be paid under the 2010 Programs
             





 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL

Attachment II
Ford Motor Company


2011 Program Year
Avis Budget Car Rental


PAYMENT SUMMARY
 



       
2011 Program Year
 

       
Per Unit
 
Millions
 
Volume
 
CONTRACTUAL PAYMENTS
                 
[REDACTED]a/
 
                 
    -  [REDACTED]
 
   
 [REDACTED]
 
 [REDACTED]
 
[REDACTED]
   
    - [REDACTED] b/
 
   
 [REDACTED]
 
 [REDACTED]
       
[REDACTED]
 
   
 [REDACTED]
 
 [REDACTED]
       
[REDACTED] c/
 
                 
    - [REDACTED]
 
   
 [REDACTED]
 
 [REDACTED]
 
[REDACTED]
   
[REDACTED] d/
 
                 
    -  [REDACTED]
 
   
 [REDACTED]
 
 [REDACTED]
 
[REDACTED]
   
[REDACTED] e/
 
                 
    -  [REDACTED]
 
   
 [REDACTED]
 
 [REDACTED]
 
[REDACTED]
   
    -  [REDACTED]
 
   
 [REDACTED]
 
 [REDACTED]
 
[REDACTED]
   
    -  [REDACTED]
   
 [REDACTED]
 
 [REDACTED]
 
[REDACTED]
 


 
-------------------------------------------
                           
a/
[REDACTED]
                 
b/
[REDACTED]
                 
c/
[REDACTED]
                 
d/
[REDACTED]
 
[REDACTED]
                 
e/
[REDACTED]





 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Attachment III
 
Ford Motor Company


'2011 Program Year


Avis Budget Car Rental


Risk Incentives


Risk Payment Detail (Requires Order Code 56K)



 
11 Model Year Vehicles   & Minimum Specs
 
a/
National
Fleet
Incentive
+
 
b/
FIMPS
Enhanced
Incentive
+
 
c/
[REDACTED]
 
=
 
Risk
Incentive
 
d/
[REDACTED]
 
=
 
Total Value
Risk
Payment
                                 
[REDACTED]
 
 [REDACTED]
 
 [REDACTED]
     
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
   
[REDACTED]
 
[REDACTED]
                 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
             
[REDACTED]
 
[REDACTED]
   
[REDACTED]
 
[REDACTED]
             
[REDACTED]
 
[REDACTED]
   
[REDACTED]
 
[REDACTED]
             
[REDACTED]
 
[REDACTED]
   
[
                           
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
 
[REDACTED]
                 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
     
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
                     
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 


 
a/
 [REDACTED]
                           
b/
Incentive is based on minimum specifications.   Paid via FIMPs monthly.
                           
c/
 2010 Explorer incentives will be paid through 2010 program [REDACTED]
                           
d/
[REDACTED]
                           
e/
[REDACTED]



 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Attachment IV
Ford Motor Company / Avis Budget Car Rental
2011 Program Year
 
Guaranteed Auction Value (GAV)  PROGRAM DETAIL
 



                                   
DAYS-IN-SERVICE PROGRAM DETAILS
   
Memo:
           
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
           
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
                                         
In-Service & Ordering Requirements
                                                                   
s
Months-In-Service
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
                                         
s
Days in Service
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
                                         
s
GAV Order Code
 
56Z
 
56Z
 
56Z
 
56Z
       
56G
                                               
(The number of Days in Service will Determine Tier)
                                                                               
       
Volume, Depreciation and Vehicle Lines
                                                                   
s
Base Depreciation Rates
 
See Program Summary / Dep Rates
 
See Program Summary / Dep Rates
 
Tier 2 Rates
 
See Program Summary / Dep Rates
       
See Program Summary / Dep Rates
                                         
s
Depreciation Return Surcharge b/
 
Mustang Only
 
Mustang Only
 
Mustang Only
 
Mustang Only
       
N/A
                                         
s
Vehicle Line Availability
 
All repurchase vehicles except:   Focus, Fusion, Milan, MKS, MKX, Escape,
Mariner,  Econoline Van, Hybrids
 
All repurchase vehicles except: Focus, Fusion, Milan, Hybrids
 
Same as Tier 2
 
All repurchase vehicles except:   Town Car, Econoline, Flex, Hybrids
       
All Repurchase Vehicles except Hybrids
                                         
s
Volume % per Tier (of total repurchase)
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
                                         
s
4th Quarter Production (Sept-Dec) c/
 
[REDACTED]
                                         
s
Charge for Volume Deviations
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
                                                                             
Return Restrictions
                                                                   
s
No Acceptance Dates d/
 
Holidays and 12-23-10 through 1-03-11
                                                                             
s
Max OSD 180 Day Extension e/
 
$15/day plus deprec.
 
$15/day plus deprec.
 
$15/day plus deprec.
 
$15/day plus deprec.
       
$15/day plus deprec.
                                                                             
Mileage
                                                                   
s
Econoline Wagon / Flex
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
                                                                             
s
All Other Vehicles
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
                                         
s
Excess Mileage Penalty
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
               
[REDACTED]
                                                           
Non-Return Program
                                                                   
s
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
                                         
s
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
                                                                             
Turn In Standards
                                                                   
s
Shipping Costs
 
N/A
 
N/A
 
N/A
 
N/A
       
$200
                                         
s
Hawaii f/
 
N/A
 
N/A
 
N/A
 
N/A
       
10 days
                                         
s
Deductible
 
$500
 
$500
 
$500
 
$500
       
$500
                                         
s
Express Sign-Off
 
$100
 
$100
 
$100
 
$100
       
$100
                                         
s
All other standards and procedures provided in the 2011  Program Year Daily
Rental Repurchase Program Announcement
                                                                               
         

 
- - - - -
                                       
a/
Minimum hold for E-Series is [REDACTED] months
                                   
b/
Mustang return surcharge applies as outlined in 2011 Model Daily Rental
Repurchase Program (page 7)
                         
c/
4th quarter production must be prioritized for production no later than December
15, 2010.
                             
d/
Refer to 2011 Model Daily Rental Repurchase Program (page 12) for a complete
list of closed Auctions and Ramp dates
                         
e/
To keep vehicles from rejecting, there is a 180 day extension past Max out of
Service Date at $15 per day plus normal depreciation
                     
f/
The out-of-service date for Hawaii vehicles will be the date the vehicle is
accepted at the designated marshalling area plus 10-days


 
 
 



 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Ford Motor Company / Avis Budget Car Rental

Attachment V


2011 GAV RATES



     
 2011 GAV
 
           
Mthly Depreciation Rates a/
 
Other
             
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]b/
       
Cars
                         
 
       
Fiesta
     
 [REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Focus
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
2012 Focus
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Fusion
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Milan  [REDACTED]
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Mustang Coupe c/
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Mustang Convertible c/
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
2012 Mustang Coupe  c/
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
2012 Mustang Convertible  c/
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Taurus
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Grand Marquis
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
       
Crown Victoria   d/
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
       
Town Car
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
       
MKZ
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
MKS
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                                     
Cross Overs
                                   
Edge
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
2012 Edge
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
2012 MKX
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Flex
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                                     
SUVs
                                   
Escape
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Mariner
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
2010 Explorer
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
2011 Explorer
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Expedition
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Navigator
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                                     
Ford Trucks
                                   
2010  & 2011 F150 Super Crew
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Econoline Van
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Econoline Wagon
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
[REDACTED]
     


 
 - - - - -
                                                                     
a/  Mthly Depreciation rates do not include [REDACTED]
                                                           
b/  [REDACTED] on designated Repurchase Vehicles
                                     
c/  Subject to additional depreciation charges depending on return acceptance
date according to Mustang Return Surcharge.  See 2011 Rental Repurchase Program
(page 7)
                                   
d/  Crown Victoria Rental Package under development; Rate not to exceed Grand
Marquis
   



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL

Attachment VI
Ford Motor Company
 
2011 Program Year
Avis Budget Car Rental
 
[REDACTED]



11 MY Eligible Vehicles   a/
 
[REDACTED] b/
   
Spec A
Model
 
Spec B
Model
Cars
           
Fiesta
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
Focus
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 2012 Focus
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
Fusion
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
Mustang Coupe
 
[REDACTED]
[REDACTED]
     
Mustang Convertible
 
[REDACTED]
[REDACTED]
     
 2012 Mustang Coupe
 
[REDACTED]
[REDACTED]
     
 2012 Mustang Convertible
 
[REDACTED]
[REDACTED]
     
Taurus
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
Grand Marquis
 
[REDACTED]
[REDACTED]
     
Crown Victoria
 
[REDACTED]
[REDACTED]
     
Town Car
 
[REDACTED]
[REDACTED]
     
MKZ
 
[REDACTED]
[REDACTED]
     
MKS
 
[REDACTED]
[REDACTED]
                   
CROSS OVERS
                         
Edge
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 2012 Edge
 
[REDACTED]
[REDACTED]
     
MKX
 
[REDACTED]
[REDACTED]
     
 2012 MKX
 
[REDACTED]
[REDACTED]
     
Flex
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
             
SUV's
           
Escape
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 2010 Explorer
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
Explorer
 
[REDACTED]
[REDACTED]
     
Expedition & Expedition EL
 
[REDACTED]
[REDACTED]
     
Navigator & Navigator L
 
[REDACTED]
[REDACTED]
                   
TRUCKS
                         
F-Series  Super Crew
 
[REDACTED]
[REDACTED]
     
E-Series -- Wagon
 
[REDACTED]
[REDACTED]
     
E-Series -- Van
 
[REDACTED]
[REDACTED]
     



 
 


a/
  Vehicle must be an eligible GAV vehicle [REDACTED].  If payment is made the
vehicle is ineligible for future GAV return.
               
b/
 [REDACTED] for the early 2012 models will be determined at a later date
         
 Vehicle is ineligible for [REDACTED] after MOSD
             
[REDACTED] of any one vehicle line
           



 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Attachment VII
 
Ford Motor Company
 
2011 Program Year
Avis Budget Car Rental
 
PROGRAM YEAR VOLUME


 
A/
B/
 
ADJUSTMENTS
C/
 
Start Date
11's not in
 
1
 
2
 
TOTAL
FULL PROGRAM YEAR
Corporate*
weekly rpt
Base
DATE
 
DATE
 
VOLUME
                 
CARS
                                 
FIESTA
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
FOCUS
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
FUSION
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
MILAN
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
MUSTANG COUPE
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
MUSTANG CONV.
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
TAURUS
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
GR MARQUIS
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
CROWN VICTORIA
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
TOWN CAR
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
MKZ
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
MKS
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
                 
CROSSOVERS
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
                 
EDGE
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
MKX
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
FLEX
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
MKT
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
                 
SUVS & TRUCKS
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
                 
ESCAPE
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
MARINER
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
EXPLORER
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
EXPEDITION
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
NAVIGATOR
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
F-SERIES
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
ECONOLINE WAGON
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
OTHER
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
HEV's
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
                 
FUSION HEV
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
ESCAPE HEV
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
                                   
Grand Total
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]

 
 
 
NOTES:
               
a/    All 2011 models are included from job 1 unless noted by start date
b/    Volume to add to Ford Weekly reports (ordered prior to 7/1/10)
c/    [REDACTED] not included


 
 